PER CURIAM:
El toque está en exigir de todos nosotros, de cada uno de nosotros, la aportación precisa para que cada finalidad se convierta en obra y cada esperanza en historia/1)
La conducta que da lugar a la presente acción discipli-naria tiene su génesis en el caso Pueblo v. Christian Ortiz Rivera, adjudicado ante el Tribunal de Primera Instancia, Sala Superior de Aibonito/2) En dicho caso el tribunal, con-frontado con la situación de que la Sociedad para Asisten-cia Legal no podía, por razón de conflicto de intereses, re-presentar al ciudadano Christian Ortiz Rivera —a quien se le imputaba la supuesta comisión de un delito de tentativa de asesinato e infracción a la Ley de Armas de Puerto Rico— designó como abogado de oficio al Ledo. Elfrén García Muñoz/3)
Luego de enterarse de la referida designación, los fami-liares del imputado se comunicaron con el licenciado Gar-cía Muñoz, quien les informó que desde 1998 no tenía ofi-cina ya que ésta había sido destruida por el Huracán Georges. Asimismo, les explicó que debido a esta situación se había visto obligado a acogerse a la Ley de Quiebras y que desde entonces no estaba aceptando casos —ni crimi-nales ni civiles— ya que no contaba con medios económicos suficientes para cubrir los costos de los procesos judiciales. La madre del acusado le informó al referido abogado que prefería contratar a un abogado privado, pero que el que había consultado les cobraba demasiado. El licenciado Gar-cía le indicó que “lo bueno no necesariamente era lo más costoso” y que haría un esfuerzo para con su hijo, pero que necesitaba que lo ayudaran con los gastos del proceso, a lo que ésta asintió informándole que en los próximos días le *749haría llegar la suma de $150 dólares. El dinero fue entre-gado al licenciado García Muñoz por el propio acusado Christian Ortiz Rivera.
Así las cosas, el 10 de septiembre de 2002 el licenciado García Muñoz compareció ante el tribunal de instancia y solicitó la posposición de la vista preliminar, la cual fue reseñalada para el 5 de noviembre de 2002. El 4 de octubre de 2002 Ortiz Rivera presentó ante el foro de instancia una declaración jurada en la cual sostuvo que el abogado de oficio que el tribunal le había asignado —refiriéndose al licenciado García Muñoz— le estaba “cobrando [por] sus servicios”. En vista de tal situación, el foro de instancia ordenó la celebración de una vista, la cual se llevó a cabo el 23 de octubre de 2002.
Llegado este día, y a preguntas del magistrado, el licen-ciado García Muñoz testificó que había recibido de manos del acusado la suma de $150 dólares, y aceptó que conocía sobre su designación como abogado de oficio al momento de recibir el referido pago. En vista de ello, el 29 de octubre de 2002 el juez juperior, Hon. Ramón Rojas Peña, elevó a este Tribunal una petición para que, en el ejercicio de nuestra jurisdicción disciplinaria, evaluáramos la conducta del Ledo. Elfrén García Muñoz. Referimos este asunto al Pro-curador General para la investigación e informe correspon-dientes, el cual presentó el 15 de abril de 2003.
En su Informe, el Procurador General califica como “im-procedente” el pago de $150 dólares recibido por el licen-ciado García Muñoz y concluye que, al requerirlo, el que-rellado obvió el procedimiento dispuesto en el Reglamento para la Asignación de Abogados o Abogadas de Oficio en Procedimientos de Naturaleza Penal (Reglamento para la Asignación de Abogados de Oficio), 4 L.P.R.A. Ap. XXVIII, específicamente en lo que respecta a la compensación por gestiones de oficio y al pago por los gastos en que se incu-rre durante el proceso judicial. Además, concluyó el Procu-rador General que, con su conducta, el licenciado García Muñoz
*750... incurrió en actos contrarios al Canon 38 de Ética Profesio-nal, el cual obliga a todo abogado a esforzarse al máximo de su capacidad en la exaltación del honor y dignidad de la profe-sión, aunque el así hacerlo conlleve sacrificios personales .... Informe del Procurador General, pág. 4.
Mediante la Resolución de 30 de abril de 2003, le conce-dimos un término al licenciado García Muñoz para que se expresara respecto al Informe rendido por el Procurador General. En su comparecencia, el querellado “reconoce y acepta haber cometido un error de juicio al aceptar ayuda de los familiares del imputado y pide excusas al Tribunal”. Escrito en cumplimiento de orden, pág. 3. Además,
... suplica que en la aplicación de cualquier sanción que tenga a bien considerar este Honorable Tribunal, a la cual humilde-mente [se] somet[e] y acept[a], se tome en consideración los largos años que h[a] dedicado a la representación de los indi-gentes trabajando en Servicios Legales, como miembro de Pro-Bono del Colegio de Abogados y sirviendo gratuitamente como abogado de oficio por designación de los Tribunales que com-ponen la jurisdicción del Tribunal de Primera Instancia de Aibonito .... íd.
Al no existir controversia sobre los hechos del presente caso, es innecesario que designemos un Comisionado Especial para que rinda un informe con sus determinaciones. In re Davison Lampón, 159 D.P.R. 448 (2003); In re Irizarry, González, 151 D.P.R. 916 (2000). Siendo así, procedemos a resolver la controversia planteada sin necesidad de trámi-tes ulteriores/4)
Existe un claro e inequívoco mandato constitucional a los efectos de que todo imputado de delito tiene derecho a tener asistencia de abogado en todo proceso criminal *751que se lleve en su contra.(5) Art. II, Sec. 11, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999; Emda. VI, Const. EE.UU., L.P.R.A., Tomo 1, ed. 1999. Esta garantía abarca dos aspec-tos fundamentales, a saber: (i) el derecho a contar con una representación adecuada y efectiva, y (ii) el derecho a que el Estado provea representación legal gratuita en casos de indigencia. (6) Este derecho a tener representación legal en casos criminales se ha consagrado como parte fundamental de la cláusula del debido proceso de ley. In re Rodríguez Santiago, 157 D.P.R. 26 (2002); Ramos Acevedo v. Tribunal Superior, 133 D.P.R. 599, 609 (1993); Pueblo v. Moreno González, 115 D.P.R. 298, 306 (1984); Pueblo v. Gordon, 113 D.P.R. 106, 108 (1982).(7)
Nuestras Reglas de Procedimiento Criminal se hacen eco del mandato constitucional antes mencionado en sus Reglas 57 y 159 (34 L.P.R.A. Ap. II), las cuales establecen que en todo proceso criminal el tribunal vendrá obligado a informarle al acusado de su derecho a asistencia de abogado, y que si el acusado interesa tener representación legal y no cuenta con los medios para pagarla, el tribunal designará sin costo alguno un abogado que lo represente. Hemos reconocido la existencia de este derecho en la etapa investigativa, cuando ésta toma carácter acusatorio, en el acto de lectura de acusación, durante el juicio, al dictarse sentencia y en la etapa apelativa. (8)
Ahora bien, es importante recalcar que la obliga-*752ción de proveer servicios legales gratuitos a los indigentes no es exclusiva del Estado. Ramos Acevedo v. Tribunal Superior, ante, págs. 611-615. Esta es compartida con la clase togada del País, quienes, al ser admitidos al ejerci-cio de la profesión, juran solemnemente que desempeña-rán con lealtad los deberes y responsabilidades que como abogados del Estado Libre Asociado de Puerto Rico les impone la Ley y el Código de Etica Profesional. Id. Preci-samente, uno de los deberes que impone el Código de Ética Profesional, específicamente en su Canon 1 (4 L.P.R.A. Ap. IX), es el de luchar continuamente para ga-rantizar que “toda persona tenga acceso a la representa-ción capacitada, íntegra y diligente de un miembro de la profesión legal”.
El referido canon establece, además, que
... [e]n la consecución de este objetivo el abogado debe acep-tar y llevar a cabo toda encomienda razonable de rendir servi-cios legales gratuitos a indigentes, especialmente en lo que se refiere a la defensa de acusados y a la representación legal de personas insolventes. 4 L.P.R.A. Ap. IX, C. 1.
También dispone que “es obligación del abogado ayudar a establecer medios apropiados para suministrar servicios legales adecuados a todas las personas que no pueden pagarlos”. Id. La referida obligación “incluye la de apoyar los programas existentes y la de contribuir positivamente a extenderlos y mejorarlos”. Id. Naturalmente, “[l]a ausencia de compensación económica en tales casos no releva al abo-gado de su obligación de prestar servicios legales compe-tentes, diligentes y entusiastas”. Id.
La validez de esta obligación fue cuestionada en Ramos Acevedo v. Tribunal Superior, ante. En dicho caso, al sostener la constitucionalidad de los estatutos que la imponen —tanto de su faz como en su aplicación— expresamente resolvimos que se trata de una clasificación no sospechosa producto de una reglamentación de tipo socioeconómica y que, por lo tanto, su validez depende de que se cumpla con el criterio de “nexo racional”. De este modo *753sostuvimos que la práctica impugnada resultaba ser un medio razonablemente conducente a la consecución del in-terés legítimo perseguido por el Estado: que todo imputado de delito cuente con una adecuada y efectiva asistencia de abogado.
Ciertamente, como “oficial del tribunal” y en virtud de la naturaleza y función eminentemente pública de su profe-sión, el abogado está obligado a cooperar con el Estado en la consecución de dicho interés.
A tono con lo anterior, en In re Rodríguez Santiago, ante, reconocimos como “un deber impuesto por ley” la re-presentación de oficio, entiéndase, la prestación gratuita de servicios legales por parte de nuestra clase togada. Asi-mismo, sostuvimos que todo abogado admitido a ejercer la profesión en nuestra jurisdicción tiene la obligación ética de asumir la representación legal de un indigente cuando así es válidamente designado por un tribunal. Refiriéndo-nos a tal obligación, señalamos que ésta “debería ser, ante todo una vocación, un llamado a contribuir al mejora-miento de las condiciones de vida de los menos afortunados”. Id., pág. 35. Del mismo modo, y aun cuando reconocimos que “la prestación de servicios legales gratui-tos es sinónimo de sacrificio”, enfatizamos el hecho de que “[e]l desempeño de dicha labor ... provee grandes satisfac-ciones y recompensas tanto para el abogado particular como para la profesión en general”. Id., págs. 35-36. Es imperativo que reconozcamos que nos encontramos ante una obligación y no ante un acto de caridad.
Ahora bien, es importante señalar que en Ramos Acevedo v. Tribunal Superior, ante, reconocimos la necesidad de realizar un estudio abarcador y profundo sobre el “sistema” que debía imperar en nuestros tribunales al asignarse abogados de oficio en procedimientos de naturaleza penal. A tales efectos ordenamos al Secretariado de la Conferencia Judicial que realizara el análisis correspondiente, luego de lo cual —según sostuvimos— estaríamos en mejor posición de implantar un sistema uniforme. La consecuen-*754cia de ello fue que en 1998 este Tribunal aprobó el Regla-mento para la Asignación de Abogados de Oficio. Este re-glamento dispone para que toda persona sometida a un procedimiento de naturaleza penal, que mediante eviden-cia jurada demuestre su estado de indigencia, tenga dere-cho a solicitar y a obtener la asignación de un abogado de oficio pagado por el Estado. En atención a la presente con-troversia, es de particular importancia lo preceptuado en la Regla 25 del mencionado reglamento, que dispone que
[t]odo abogado o abogada de oficio tendrá derecho a recibir compensación por sus servicios y al reembolso de los gastos necesarios y razonables en que incurra en la defensa de un indigente. Tanto la compensación como el reembolso estarán sujetos a la aprobación del tribunal a tenor con las disposicio-nes [de este capítulo]. 4 L.P.R.A. Ap. XXVIII.
De este modo fue atendida la preocupación expresada en Ramos Acevedo v. Tribunal Superior, ante, pág. 617, a los efectos de que “todo abogado que sea designado de oficio para representar a un indigente tiene derecho a que el Estado le pague todos los gastos, necesarios y razonables, en que él incurra en la defensa de dicho cliente indigente”, pues “[l]a obligación impuesta por los citados cánones del Código de Ética Profesional no debe acarrear la aportación del abogado de dinero de su propio peculio”. (Énfasis suprimido.X9) Como vemos, en la precitada regla también se dispuso para que, bajo ciertas y determinadas circunstancias, el abogado de oficio reciba compensación por los servicios legales ofrecidos.(10)
*755Ahora bien, es importante advertir que la Regla 31 del referido Reglamento expresamente dispone que el Estado deberá pagar, o hacer, la compensación por los servicios rendidos y el reembolso de los gastos razonables al final de los procedimientos.(11) No obstante, la mencionada regla dispone que “de presentarse circunstancias justificadas, el tribunal, previa solicitud, tendrá la facultad de autorizar pagos parciales”. Ello significa que todo abogado que sea designado de oficio podrá solicitar del tribunal, previo a que finalicen los procedimientos, el reembolso de los gastos en que ha incurrido o el pago de ciertos gastos necesarios, siempre que demuestre que las circunstancias particulares del caso así lo ameritan.
II
Tal y como señaláramos anteriormente, en el caso de autos el Ledo. Elfrén García Muñoz fue designado como abogado de oficio del querellante luego de que la Sociedad para Asistencia Legal informara sobre la existencia de un conflicto de interés que le impedía asumir la representa-ción de su caso. Informado sobre la referida designación, el licenciado García Muñoz solicitó de los familiares del acu-*756sado que lo “ayudaran” con los gastos del proceso y recibió de manos del propio querellante $150.
En un intento por explicar su proceder, el querellado aduce que solicitó el dinero para cubrir parte de los gastos de los procedimientos, pues su situación económica le im-pedía “correr con los costos de los procesos” relativos a los casos que el tribunal le asignaba en calidad de abogado de oficio. A tales efectos sostiene que no cuenta con los recur-sos necesarios para hacerse cargo de los casos asignados y que en varias ocasiones ha solicitado del Juez Administra-dor del Tribunal de Instancia de Aibonito la exclusión de su nombre de las listas de los abogados que postulan ante dicho foro, pues “no pued[e] agravar [su] situación gas-tando lo que no t[iene] en casos asignados que requieren una gran cantidad de recursos económicos”. Escrito en cumplimiento de orden, pág. 2. De esta forma el licenciado García Muñoz pretende justificar su actuación, denomi-nándola como un mero “error de juicio”.
Estamos impedidos de minimizar a tal grado la falta en que incurrió el Ledo. Elfrén García Muñoz. No cabe duda que con el presente caso se ejemplifica la necesidad de que nuestros abogados se mantengan al día en el estudio de las disposiciones legales que reglamentan esta profesión, así como la doctrina y jurisprudencia que componen nuestro ordenamiento jurídico. Como es sabido, el Canon 2 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, le impone a la clase togada la obligación de realizar esfuerzos para lograr y mantener un alto grado de excelencia y competencia en su profesión a través del estudio y la participación en programas educativos.
Esta obligación es personalísima del abogado, pues el conocimiento de la normativa vigente —ya sea jurispru-dencial, reglamentaria o legislativa— constituye su principal herramienta de trabajo y sin ella se imposibilita su ejercicio. ¿Cómo pretender que nuestros abogados exhiban un alto grado de excelencia y competencia si están huérfa-nos de las herramientas de trabajo que les exige su voca-*757ción al no conocer las normas más básicas que rigen nues-tro ordenamiento jurídico? ¿Cómo podríamos gozar de un orden jurídico íntegro y eficaz, que goce de la completa con-fianza y apoyo de la ciudadanía, si los miembros de nues-tra profesión jurídica desconocen las pautas y linderos de su profesión?
No hace falta que indaguemos demasiado en el presente asunto para percatarnos que el licenciado García Muñoz desconocía totalmente las disposiciones del Reglamento para la Asignación de Abogados de Oficio que regulan todo lo relativo al reembolso de los gastos en que incurrió en su designación de oficio. Sin lugar a dudas, dichas disposicio-nes proveían al licenciado García Muñoz varios cursos de acción ante la imperiosa necesidad económica que hoy nos presenta. Veamos.
La Regla 22 del reglamento bajo análisis, 4 L.RR.A. Ap. XXVIII, provee para que todo abogado pueda levantar ante el foro denominador cualquier reparo —ya sea de tipo profesional o personal— que a su juicio le impida ejercer como abogado de oficio en el caso particular que le haya sido asignado.(12) En virtud de tal disposición reglamentaria, el licenciado García Muñoz bien pudo haber presentado ante el foro de instancia los reparos de índole económica que le impedían ejercer sus funciones como abogado de oficio solicitando, a su vez, del tribunal que le eximiera de tales funciones y asignara el caso a otro abogado.(13)
Otra alternativa provista en el referido reglamento para casos como el que hoy nos ocupa la encontramos en su Regla 31, ante. Ésta dispone para que el abogado pueda recibir pagos parciales de los gastos en los que *758haya incurrido, sin necesidad de que tenga que esperar a que finalice el procedimiento en cuestión. El único requi-sito que se impone a tales efectos es que, al solicitar dicho pago, el abogado demuestre que existen circunstancias de peso que así lo justifiquen.C14)
Vemos, pues, que si el querellado optaba por aceptar la designación de oficio, sin levantar el reparo relacionado a su capacidad económica, aún tenía la alternativa de recibir —prontamente— el reembolso de las sumas invertidas, so-licitando pagos parciales que le permitieran continuar la representación del acusado, sin necesidad de ver seria-mente afectadas sus finanzas personales. Pero, ¿qué hizo el licenciado García Muñoz? Optó por requerirle a los fami-liares de su representado una “ayuda económica” que le permitiera tramitar su caso, ignorando por completo las disposiciones que desde 1998 regulan esta materia.
Al así actuar, el licenciado García Muñoz no sólo violó los Cánones 1 y 2 del Código de Etica Profesional, ante, sino que, además, infringió el Canon 38 (4 L.P.R.A. Ap. IX) en la medida en que su actuación constituyó una apariencia de conducta impropia la cual, según hemos señalado, “puede tener un efecto tan dañino sobre la imagen, confianza y respeto del público por su[s instituciones], como la verdadera impropiedad ética”. In re Vélez Barlucea, 152 D.P.R. 298, 310 (2000).(15)
Debe quedar claro que la acción de solicitar “ayuda económica” del representado indigente —o de sus familiares— no será tolerada por este Tribunal bajo ninguna circunstancia, pues con tal práctica se mancilla el derecho *759a asistencia de abogado que precisamente pretendió prote-gerse con la promulgación del Reglamento para la Asigna-ción de Abogados de Oficio. Como hemos señalado, el refe-rido cuerpo de reglas provee alternativas viables para que los abogados puedan lidiar con los embates económicos por los que puedan atravesar, sin necesidad de que incurran en violaciones éticas y sin que se pueda ver afectado el dere-cho a asistencia de abogado que cobija a todo imputado de delito. Resolvemos, en consecuencia, que bajo ningún con-cepto podrá un abogado de oficio solicitar, del acusado o sus familiares, honorarios adicionales a los provistos en el Reglamento para la Asignación de Abogados de Oficio(16)
HH HH
Este caso versa sobre un miembro de la profesión jurí-dica que solicitó dinero en un caso que le fuera asignado por el tribunal en su calidad de abogado de oficio. Tal con-ducta, repetimos, no puede ser sostenida ni avalada por este Tribunal de ninguna manera. Resolver lo contrario no sólo pondría en jaque la institución del abogado de oficio en nuestra jurisdicción, sino que, además, afectaría la con-fianza de la ciudadanía en nuestras instituciones, perdién-dose por completo la fe que en la justicia mantienen las clases menos favorecidas de nuestro País.
En su escrito ante nos, el licenciado García Muñoz llama nuestra atención en torno al hecho de que en su actuación no medió intención maliciosa alguna ni mala fe. A tales efectos nos suplica que al determinar la sanción *760que hemos de imponer consideremos los largos años que ha dedicado a la representación de los indigentes, trabajando en Servicios Legales, como miembro de Pro-Bono y en ca-lidad de abogado de oficio.
Como hemos resuelto en reiteradas ocasiones, al determinar la sanción disciplinaria que habrá de imponerse a un abogado que haya incurrido en conducta impropia, habremos de considerar como atenuantes, entre otras cosas, la reputación del abogado en su comunidad; el previo historial de éste; si es su primera falta; la aceptación de la falta y su sincero arrepentimiento; si se trata de una conducta aislada; el ánimo de lucro que medió en su actuación; resarcimiento al cliente, y cualesquiera otras consideraciones, ya bien atenuantes o agravantes, que medien de acuerdo con los hechos. In re Avilés, Tosado, 157 D.P.R. 867 (2002); In re Tejada Rivera I, 155 D.P.R. 175 (2001); In re Guadalupe Cólon, 155 D.P.R. 135 (2001); In re Soto Cardona, 143 D.P.R. 50 (1997).
Aun cuando entendemos que la conducta en que incu-rrió el licenciado García Muñoz violentó normas éticas de gran envergadura e importancia, no debemos ignorar el hecho de que estamos ante un abogado que lleva 23 años en la práctica de la abogacía y que este procedimiento cons-tituye la primera falta a sus obligaciones profesionales y éticas. Tampoco podemos menospreciar el hecho de que el licenciado García Muñoz ha aceptado su falta y ha mos-trado su sincero arrepentimiento ante el incidente ocurrido.
En virtud de lo antes expuesto, procede que limitemos la sanción disciplinaria a censurar enérgicamente al licen-ciado García Muñoz por su actuación, apercibiéndolo de que en el futuro debe cumplir a cabalidad con los principios y postulados propios de nuestro ordenamiento jurídico, so pena de la imposición de sanciones disciplinarias mucho más severas. Estamos seguros de que el trámite de la que-rella y el tiempo transcurrido deben haber hecho meditar profundamente al querellado sobre el alcance de su actúa-*761ción deshonesta y servirle esta experiencia para ser más cuidadoso en el descargo de su responsabilidad profesional futura.
Constituye norma reiterada que “las dudas sobre cuestiones de ética profesional debe resolverlas el abogado con rigurosidad contra sí mismo”. In re Valentín González, 115 D.P.R. 68, 73 (1984). Véase In re Marrero García, 153 D.P.R. 879, 893 (2001), opinión de conformidad del Juez Asociado Señor Hernández Denton. Esperamos que en el futuro ningún abogado la olvide.

Se dictará sentencia de conformidad.

El Juez Presidente Interino Señor Rebollo López emitió una opinión concurrente. La Juez Asociada Señora Na-veira de Rodón concurrió con el resultado sin opinión escrita.
— O —

(1) A.S. Pedreira, Insularismo, Río Piedras, Ed. Edil, 1971, pág. 170 (citado en A.S. Negrón García, Nueva visión de la función social del abogado, 30 (Núm. 3) Rev. Jur. U.I.A. 333 (1996)).


(2) Dicho caso culminó en la etapa de vista preliminar, luego de una determina-ción de “no causa” en todos los delitos imputados.


(s) Admitido por este Tribunal al ejercicio de la abogacía el 13 de mayo de 1980 y al del notariado el 19 de agosto de 1980.


(4) Véase Regla 14(e) y (h) del Reglamento del Tribunal Supremo de Puerto Rico de 1 de mayo de 1996 (4 L.P.R.A. Ap. XXI-A).


(5) Del mismo modo, la Sexta Enmienda de la Constitución de Estados Unidos dispone: “[i]n all criminal prosecutions the accused shall enjoy the right ... to have the assistance of counsel for his defense.”


(6) United States v. Cronic, 466 U.S. 648, 654 (1984); Gideon v. Wainwright, 372 U.S. 335 (1963); Griffin v. Illinois, 351 U.S. 12 (1956); Powell v. State Ala., 287 U.S. 45 (1932). Véase, además, Asignación de Abogados de Oficio en Procedimientos de Naturaleza Penal: Informe y Reglamento, Conferencia Judicial de Puerto Rico, 12 de abril de 1995.


(7) En Estados Unidos, véanse: Wheat v. United States, 486 U.S. 153 (1988); United States v. Ash, 413 U.S. 300 (1973); Gideon v. Wainwright, ante; Johnson v. Zerbst, 304 U.S. 458 (1938); Powell v. State Ala., ante.


(8) Véanse: Pueblo v. Ortiz Couvertier, 132 D.P.R. 883 (1993); Pueblo v. Sánchez Vega, 95 D.P.R. 718 (1968); Rivera Escuté v. Jefe Penitenciaría, 92 D.P.R. 765 (1965); Soto Ramos v. Supert. Granja Penal, 90 D.P.R. 731 (1964).


(9) A tales efectos se ha señalado: “[a]lthough an attorney may be constitutionally compelled to represent an indigent defendant without compensation, the attorney cannot he compelled to pay the expenses of criminal defense work without reimbursement, since this would constitute taking the attorney’s property without just compensation.” 7 Am. Jur. 2d, Attorneys at Law Sec. 260.


(10) Sobre este particular, la Regia 26 del Reglamento para la Asignación de Abogados o Abogadas de Oficio en Procedimientos de Naturaleza Penal (Reglamento para la Asignación de Abogados de Oficio), 4 L.P.R.A. Ap. XXVIII, aclara que la referida compensación tendrá lugar luego de que el abogado haya ofrecido un mínimo de 50 horas de servicio gratuito al año. Ello significa que todo abogado de oficio está en la obligación de prestar gratuitamente un mínimo de 50 horas anuales, sin espe-rar que el Estado le compense por éstas. Naturalmente, dicha condición no aplica en *755aquellos casos en que se trate de gastos susceptibles de reembolso de acuerdo con lo dispuesto en la Regla 28 del referido reglamento, 4 L.P.R.A. Ap. XXVIII.


(n) En cuanto al procedimiento que se ha de seguir al solicitar dicho pago, la Regla 30 del reglamento bajo análisis, 4 L.P.R.A. Ap. XXVIII, dispone lo siguiente:
“Una vez finalice el procedimiento de naturaleza penal para el cual fue asig-nado, el abogado o la abogada de oficio presentará mediante moción jurada, y dentro del término de diez (10) días contados a partir de la notificación de la disposición final del procedimiento, un informe sobre el trabajo realizado, las horas invertidas, las costas y los gastos razonables en que incurrió. Este informe constituirá la solici-tud de pago de la compensación por servicios y de reembolso de costas y gastos en que se ha incurrido.
“Si el procedimiento fue celebrado ante un foro judicial, se presentará la moción ante el juez que presidió el caso. Si el procedimiento fue celebrado en un foro extrajudicial se presentará la moción ante el juez o la jueza que hizo la determinación de indigencia.”
El Juez Administrador o el funcionario por él designado aprobará el pago de la compensación y el reembolso de costas y gastos mediante resolución u orden dentro de un término razonable, y deberá enviar dicho documento a la Oficina de Adminis-tración de los Tribunales para los trámites correspondientes. Véase, en general, 4 L.P.R.A. Ap. XXVIII, R. 31.


(12) Según, dispone la mencionada disposición, este es uno de los elementos que el tribunal deberá considerar al determinar si el abogado cuyo nombre está en tumo en la lista correspondiente debe ser designado como abogado de oficio.


(13) Naturalmente, este relevo dependerá de las circunstancias muy particulares de cada caso, siendo necesario que el abogado presente evidencia a los efectos de que su condición económica le impide ejercer, de forma capacitada y competente, la re-presentación legal que le ha sido asignada.


(14) Según se expresó en el Informe rendido por el Comité Asesor sobre Asigna-ción de Abogados de Oficio, esta disposición fue incluida en el reglamento bajo aná-lisis con el propósito principal de evitar posibles dificultades económicas entre los abogados que atienden los casos de oficio asignados por nuestros tribunales.


(15) Refiriéndonos al deber impuesto por este canon, en In re Coll Pujols, 102 D.P.R. 313, 319 (1974), señalamos que “[c]ada abogado es un espejo en que se refleja la imagen de la profesión. Sus actuaciones reflejan ante la comunidad las bases del concepto que ésta se forme, no solamente del abogado en particular que actúa, sino también de la clase profesional togada que debe representar con limpieza, lealtad, y el más escrupuloso sentido de responsabilidad”.


(le) Sobre este particular se ha señalado: “since an attorney is an officer of the court, he may be required to defend an accused person and accept such compensation, within the limits of the statute or rule, as the court may allow, and ordinarily the amount allowed by the court must represent the exclusive compensation of the attorney, and he has no right to contract with other persons for fees.” In re L.E.C., 301 S.E.2d 627, 631 (W.Va.1983), citando a 7A C.J.S. Attorney Client Sec. 301 (1980). Véase J.R. Higdon, Court Appointed Attorneys Receiving Compensation from their Client or Their Client’s Family, 18 J. Legal Prof. 311 (1993). Véase, además, Hale v. Brewster, 467 P.2d 8,11 (N.M. 1970), donde se expresa: “[t]he promise to do what a person is already obligated by law or contract to do is not sufficient consideration for a promise made return.”